EXHIBIT 99.1 FOR IMMEDIATE RELEASE Media Contact: Investor Contact: Lisa Bascom Joseph Hassett Interphase Corporation Interphase Corporation 214-654-5000 866-630-INPH pr@iphase.com ir@iphase.com Interphase Announces Third Quarter 2013 Financial Results PLANO, Texas – October 24, 2013 Interphase Corporation (NASDAQ: INPH), a diversified information and communications technology company, today reported financial results for its third quarter ended September 30, 2013. Revenues for the third quarter of 2013 were $4.2 million, an increase of 32% when compared to revenues from the third quarter of 2012 of $3.2 million. On a sequential basis, revenues increased 9% when compared to revenues from the second quarter of 2013 of $3.8 million. Revenues in the quarter were primarily derived from telecommunications and enterprise product revenues, which increased 48% to $3.1 million in the third quarter of 2013 compared to $2.1 million for the third quarter of 2012. Services revenues remained flat at $1.0 million for both the third quarter of 2013 and 2012. Gross margin was 48% for the third quarter of 2013 compared to 46% for the third quarter of 2012. The increase in gross margin percentage was primarily due to the increased utilization of our manufacturing facility partially offset by a revenue mix shift toward lower margin products and services. The Company reported a net income of $76,000, or $0.01 per fully diluted share in the third quarter of 2013 compared to a net loss of $541,000, or ($0.08) per share in the third quarter of 2012. “We are pleased with our return to profitability and our second consecutive quarter of both sequential and year-over-year revenue growth,” said Gregory B. Kalush, CEO and President of Interphase. “The growth in our telecommunications business this quarter, coupled with the emergence of our services business to revenue levels of over $1 million, has allowed us to return to a profitable level of business. Our progress on penveu ® has been steady. We are not in a position to announce the general availability of the product; however the improvements that we are making to the systems should position us for a solid product rollout in the near future. We remain very excited about the prospects that this product will have in the marketplace.” For the first nine months of 2013, revenues increased to $11.3 million, compared to $10.7 million for the first nine months of 2012. Gross margin decreased to 41% for the nine months ended September 30, 2013, compared to 46% for the same period in 2012. The Company reported a net loss of $2.2 million, or ($0.32) per share for the first nine months of 2013 compared to a net loss for the first nine months of 2012 of $2.6 million, or ($0.37) per share. On September 30, 2013, the Company’s working capital position was $9.9 million, including cash and marketable securities of $6.8 million. About Interphase Interphase Corporation (NASDAQ: INPH) is a diversified information and communications technology company, committed to innovation through the process of identifying, developing and introducing new products and services. The Company provides its customers solutions for connectivity, interworking and packet processing. Clients of the Company’s communications networking products include Alcatel-Lucent, Fujitsu Ltd., Genband, Hewlett Packard, Oracle, and Samsung. The Company also offers engineering design and manufacturing services to customers from a wide variety of industries within the electronics market. Interphase recently expanded its business to include penveu
